DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 24-26, 28-31, 33-35, 37-39, 40 and 42 are pending in this application.
Nonstatutory double patenting rejection on claims 24-44 are withdrawn.
Claims objections on claims 33 and 38 are withdrawn.
Claim rejections 35 U.S.C. 101 claims 24-44 are withdrawn.
Claim rejections 35 U.S.C. 102/103 on claims 24-28, 33-37 and 42-43 are withdrawn.
Claims 24-26, 28-31, 33-35, 37-39, 40 and 42 are allowed in this Office Action (Renumber as 1-15).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Buhrmann et al. (U.S. Publication Number 20160232160, hereafter referred to as “Buhrmann”) teaches that determining the semantic relatedness and meaning between at least two natural language sources, portions of natural languages are vectorized and mathematically processed to express relatedness as a calculated metric. The metric is associable to the natural language sources to graphically present the level of relatedness between at least two natural language 
As per claims 24 and 33, the prior arts of made record fail to teach that selecting U candidate concepts comprises selecting one or more of the candidate concepts are restricted to a specific area of relatedness with respect to the first selected concept Ci.
As per claim 42, the prior arts of made record fail to teach that constructing the ranked list of M candidate concepts comprises generating a link addition recommendation to a first concept in the ranked list which is not linked to the first selected concept Ci and which meets a predetermined test for similarity to the first selected concept C1.
Claims 25-26, 28-31, 34-35, 37-39, 40 depend from claims 24 and 33 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franceschini et al. (US 20170161619) discloses that a method and apparatus are provided for recommending concepts from a first concept set in response to user 
Yih et al. (US 20110219012) discloses that a technology for measuring the similarity between two objects (e.g., documents), via a framework that learns the term-weighting function from training data, e.g., labeled pairs of objects, to develop a learned model. A learning procedure tunes the model parameters by minimizing a defined loss function of the similarity score.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

March 14, 2022